Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-13 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3-6, and 10-13 are amended

b.	This is a final action on the merits based on Applicant’s claims submitted on 11/17/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS

Regarding claims 1-13 were rejected under 35 U.S.C. § 103 as being obvious over 1-18 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed 11/17/2020, with respect to U.S. 2014/0317664 (hereinafter, “Park”), in view of U.S. 2015/0117452 (hereinafter, “Mosko”), of U.S. 2014/0241421 (hereinafter, “Orton-Jay”), of U.S. 9183218 (hereinafter, “Wallace”), of U.S. 2006/0184790 (hereinafter, “Oliveira”), and further in view of U.S. 2015/0156519 (hereinafter, 

Allowable Subject Matter

Claims 1-13 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for transmitting and receiving divided media data. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 3, and 4 is the inclusion of the features, "insert an extension header in a header of the first transmission packet based on the determination that the count of the plurality of file fragments exceeds a threshold number". The primary reason for the allowance of the Independent Claims 5, and 10-13 is the inclusion of the features, "divide the file into a plurality of files based on the determination that the count of the plurality of file fragments exceeds a threshold number, wherein each file of the plurality of files includes a specific number of file fragments, and the specific number is one of equal to or less than the threshold number; insert concatenation information of the plurality of files in the second transmission packet;".
These features as incorporated into the independent claims 1, 3-5, and 10-13 are neither known from, nor rendered obvious by, the available prior art. Park (U.S. Pub 2014/0317664) 
“insert an extension header in a header of the first transmission packet based on the determination that the count of the plurality of file fragments exceeds a threshold number.” and “divide the file into a plurality of files based on the determination that the count of the plurality of file fragments exceeds a threshold number” as combined with other features in independent claims 1, 3-5, and 10-13.
Claim 2 depends on claim 1; claims 6-9 depend on claim 5; therefore, these claims are considered allowable on the basis as the parent claims 1 and 5 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 5 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG M NGUYEN/            Patent Examiner, Art Unit 2411 

/CHRISTOPHER P GREY/            Primary Examiner, Art Unit 2411